 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   KENNETH NICOLAS,                            Case No. 8:19-cv-01542-JVS (AFM)
12
                         Petitioner,
                                                 ORDER ACCEPTING FINDINGS
13          v.
                                                 AND RECOMMENDATIONS OF
14   PATRICK COVELLO, Warden,                    UNITED STATES MAGISTRATE
                                                 JUDGE
15
                         Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18   Habeas Corpus, records on file and the Report and Recommendation of United States
19   Magistrate Judge. Further, the Court has engaged in a de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         IT THEREFORE IS ORDERED that (1) Petitioner’s request for an evidentiary
23   hearing is denied; and (2) Judgment be entered dismissing the Petition with prejudice.
24

25   DATED: January 21, 2020
26
                                            ____________________________________
27
                                                      JAMES V. SELNA
28                                            UNITED STATES DISTRICT JUDGE
